Name: Council Regulation (EEC) No 2381/79 of 29 October 1979 on the standard amount for unprocessed olive oil produced entirely in Greece and transported direct from that country into the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/6 Official Journal of the European Communities 31 . 10 . 79 COUNCIL REGULATION (EEC) No 2381/79 of 29 October 1979 on the standard amount for unprocessed olive oil produced entirely in Greece and transported direct from that country into the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (*), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Whereas, in anticipation of the harmonization of agri ­ cultural policies, trade in olive oil between the Community and Greece should be developed, taking account of the availability of olive oil on the Greek market and on the Community market and of marketing possibilities for this product ; Whereas the standard amount must be based both on the present volume of trade between the Community and Greece and on the future prospects of both markets ; Whereas the standard amount must be fixed at a suffi ­ ciently high level to ensure a preferential position for Greek oils on the Community market compared with those from third countries ; whereas, however, this amount must be set at such a level that it does not prejudice the realization of the representative market price for Community production ; Whereas the standard amount, as established for the years during which prices on the Greek market have made it possible to export oil from Greece to the Community, has ensured that this preference exists without creating difficulties for the marketing of Community production ; whereas the level of this amount should consequently remain unchanged for the 1979/80 marketing year ; Whereas Greece has been consulted pursuant to Article 3 (3) of Regulation (EEC) No 2749/78 , HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the standard amount referred to in Article 3(1 ) of Regulation (EEC) No 2749/78 shall be 0-6 ECU per 100 kilograms of imported product. Article 2 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN ( ») OJ No L 331 , 28 . 11 . 1978 , p. 1 .